Citation Nr: 0104221	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-01 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for bronchitis 
with emphysema, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for torn medial 
meniscus, left knee, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
October 1945 and from November 1946 to May 1964.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of July 
1998, of the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claims of entitlement to increased 
ratings for bronchitis with emphysema and medical meniscus 
tear of the left knee.  

The veteran appeared and offered testimony before a hearing 
officer at the RO in April 1999.  A transcript of that 
hearing is of record.  

The veteran has been represented throughout his appeal by the 
American Legion, which submitted written argument to the 
Board in December 2000.  At that time, the representative 
referred to a claim for a total rating based on individual 
unemployability due to service-connected disabilities.  Since 
this matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  The evidence of record reflects that the veteran's 
bronchitis with emphysema is currently manifested by 
complaints of increased shortness of breath and mild 
productive cough, with clinical findings of poor expiratory 
breath sounds with long end-expiratory phase with occasional 
slight end-expiratory wheezes; he has been treated with dose-
metered inhalers such as Albuterol and Atrovent, and 
occasional courses of Prednisone and use of oxygen therapy at 
home.

3.  A pulmonary function test (PFT), dated in July 2000, 
reflected FEV-1 of 58 percent and FEV-1/FVC of 78 percent; 
the veteran's bronchitis with emphysema does not require 
oxygen consumption to 15 to 20 ml/kg/min cardiorespiratory 
limitations.  

4.  The veteran's service-connected left knee disorder is 
currently manifested by chronic pain, moderate to severe 
tenderness to palpation along the medial aspect of the left 
knee, a slight limp, history of instability, and the need to 
use a cane.  

5.  The service-connected left knee disorder is also 
manifested by objectively confirmed pain and limitation of 
motion of the left knee joint, with x-ray findings of 
degenerative joint disease of the medial knee compartment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating 60 percent, but no more, for 
service-connected bronchitis with emphysema have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 
4.97, Diagnostic Codes 6600, 6603 (2000).  

2.  The criteria for a rating in excess of 10 percent for 
torn medial meniscus of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.71, 
Diagnostic Code 5257 (2000).  

3.  The criteria for a separate 10 percent disability rating 
for degenerative changes of the left knee, as a result of a 
torn medial meniscus of the left knee, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

On his initial VA examination in August 1964, the veteran 
stated that he injured his left knee in March 1961; he stated 
that he twisted and contused his left knee, and it became 
swollen and required aspiration, which showed a sero-
sanguinous fluid.  The veteran also indicated that he had 
intermittent swelling of his left knee since then, but no 
locking or jamming.  He also stated that he had an occasional 
aching pain at night.  Following an evaluation of the left 
knee, the pertinent diagnosis was torn medial meniscus, 
posterior aspect, minimal to mild disability.  The veteran 
also reported that he had had chronic bronchitis for the past 
four to five years; symptoms of his disability included 
wheezing and coughing in the early morning, and shortness of 
breath on exertion.  Following an evaluation of the 
respiratory system, the pertinent diagnosis was emphysema, 
obstructive, mild; and bronchitis (by history) associated 
with above.  

Medical evidence of record in the 1970's, including VA as 
well as private treatment reports, reflect that the veteran 
continued to receive clinical evaluation and treatment for 
his respiratory and left knee disorders.  In a private 
medical statement from Kelly T. McKee, M.D., dated in 
February 1979, he reported that the veteran was under 
continuing therapy for chronic bronchial asthma and 
bronchitis, and had been on continuing therapy with 
Terbutaline and Beclomethasone inhalers, and he was seen in 
December 1978 with fever, aching and cough for the preceding 
5 days.  Dr. McKee also noted that the veteran was continuing 
the medications previously prescribed and coughing up 
purulent sputum.  He explained that, because of shortness of 
breath, the veteran was advised to begin Prednisone and to 
continue in gradually reduced doses.  

The veteran's claim for an increased rating for his service-
connected disorders was received in March 1998.  Submitted in 
support of the veteran's claims were private treatment 
reports dated from November 1983 to February 1998, which show 
that he received ongoing clinical evaluation and treatment 
for his respiratory disorder and left knee disorder, as well 
as other disabilities including sleep apnea, polyarthritis, 
bleeding ulcer and disc space narrowing.  Of record is an 
emergency room report, dated in December 1991, indicating 
that the veteran had been suffering with symptoms of asthma 
which at first were treatable with his inhaled medications.  
It was noted that he had some fever and infectious symptoms 
several weeks ago and was coughing up purulent sputum, but 
that had cleared up on two weeks of Coftin therapy orally.  
The report also indicated that the veteran subsequently 
called in and reported that he had started himself on 
Prednisone and doing better, but he began experiencing 
difficulty breathing with tapering of the medication.  The 
assessment was significant asthma, currently on steroids with 
flaring of asthma as steroids were tapered.  Also of record 
is a telephone call note dated in July 1996, indicating that 
the veteran had been having a flare-up of COPD, with asthma, 
had been on Prednisone and was scheduled to remain on that 
medication for several days.  In April 1997 it was noted that 
asthma was under excellent control, other than during 
exacerbations.  During a clinical visit in October 1997, it 
was noted that the veteran was on Flovent twice daily and 
found it to be very expansive, but he was not on Prednisone 
and had complete control of his asthma.  It was also noted 
that the veteran had no respiratory or sleep apnea syndrome 
or any deleterious asthma, but he had a lot of arthritis 
symptoms that caused him trouble.  

The veteran was afforded a VA examination in April 1998, at 
which time he reported that his lung condition had increased 
in severity to the point that he had dyspnea at any time 
during exertion, including activities of daily living and, 
indeed, was only able to walk one block before he had to 
stop.  He noted that he was comfortable when he was 
completely at rest.  The veteran also reported problems with 
an intermittent cough that was occasionally productive of 
phlegm; however, he had no chronic night sweats or fever.  
Medications included Albuterol metered dose inhaler; Atrovent 
metered dose inhaler; and Prednisone.  Examination of the 
chest revealed expiratory wheezing and decreased air 
movement.  There was no cyanosis, clubbing, or edema.  
Pulmonary function tests revealed an FVC of 2.54 which was 
58% of predicted, FEV1 of 1.95 which was 57% of predicted, 
and FEV1 to FVC ratio of 77%, consistent with a severe 
obstructive defect.  The impression was chronic obstructive 
pulmonary disease; pulmonary function tests supported the 
severe nature of the disease as did the veteran's physical 
examination.  The examiner also noted that the veteran was 
steroid dependent and occasionally had to use home oxygen for 
relief of his symptoms as well as bronchodilator therapy.  

In May 1998, the veteran was afforded a VA joints examination 
at which time he indicated that he had had continuous pain 
over the years which had become progressively worse over the 
years, and he had been told that he had progressively 
worsening arthritis.  He also reported daily pain for which 
he was taking Tylenol with codeine; he noted that he also 
used Darvocet, but he did not use a brace and he avoided 
using a cane.  On examination, it was noted that the veteran 
walked with an antalgic gait on the left side; he had range 
of motion from 0-120 degrees, active, and passive was from 0-
130 degrees, with severe pain between 120-130 degrees.  The 
veteran had effusion as well as medial and lateral joint line 
tenderness.  ACL, PCL, MCL, and LCL showed no evidence of 
instability.  He had a positive McMurray test and he had mild 
quad atrophy, approximately 0.5 cm on the left when compared 
to the right; he also had a positive grind test.  X-ray study 
of the left knee showed decreased joint space on the lateral 
portion with sclerosis on the tibial side and spurring of the 
osteophytes; he also had mild decrease in joint space on the 
medial side; and lateral views showed posterior osteophytes 
as well as atherosclerotic disease and some degenerative 
changes along the patellofemoral joint.  The examiner 
concluded that the veteran had a combination of both clinical 
and radiographic evidence of soft tissue as well as bone 
degenerative changes; he also noted that the veteran had 
limited range of motion secondary to pain and he had a 
moderate disability secondary to soft tissue injury, meniscus 
tear as well as degenerative changes.  

Of record are medical statements from William T. Dawson, Jr., 
M.D., including one dated in September 1996, reporting that 
when the veteran had flare ups of his asthma, he used an 
inhaled regimen which included inhaled steroid, Intal and 
Tilade, and a beta agonist.  In October and December 1998, he 
indicated that he had treated the veteran for asthma and 
obstructive airway disease for the past 15 years.  Dr. Dawson 
noted that the veteran's pulmonary disease had become more 
severe over the last 15 years, requiring constant medication 
and assessments of his breathlessness; he also noted that the 
disability had resulted in lifestyle impairment and certainly 
had advanced well beyond the 30 percent level noticed many 
years ago.  Dr. Dawson related that the veteran's lifestyle 
impairment and ability to do things and his breathing 
function had certainly advanced to 50 percent or greater 
disability.  

At his personal hearing before the RO in April 1999, the 
veteran testified that his chronic bronchitis had increased 
in severity and that his breathing capacity had been reduced.  
The veteran indicated that he had been on Prednisone for six 
weeks in October and December 1998, but none since early 
February 1999.  The veteran also testified that most nights 
he developed productive cough to the point that he was 
required to sit in a chair; he noted that he was often 
required to use Oxygen for relief of his coughing.  The 
veteran also testified that his left knee had gotten 
progressively worse over the last several years; he stated 
that he had constant pain in the left knee that required the 
use of Darvocet and Tylenol.  The veteran indicated that his 
left knee disorder had caused him to develop arthritis in the 
left knee; he also indicated that the left knee had given out 
on several occasions, causing him to fall.  The veteran 
related that he had to use motorized wheelchair to get 
around, as a result of a huge amount of loss of mobility of 
his left knee.  The veteran also related that he was no 
longer able to drive.  

Received in August 1999 were private treatment reports dated 
from March 1983 to April 1999, reflecting continued treatment 
for bronchial asthma and left knee disorders.  In a 
subsequent statement dated in July 1999, Dr. Dawson indicated 
that the veteran had chronic obstructive pulmonary disease 
with a picture of chronic airflow limitation related to his 
emphysema, his bronchitis and his asthma.  Dr. Dawson also 
noted that the veteran's lung function studies had fluctuated 
due to the above abnormalities between 40 and 60 percent of 
predicted value; he noted that the veteran's degree of 
impairment was significant, substantive, chronic and 
progressive.  

Of record are private treatment reports dated from November 
1999 to March 2000, which show that the veteran received 
treatment for periodic exacerbations of his respiratory 
disorder, which included symptoms of increased shortness of 
breath, coughing, and wheezing.  The records show that the 
veteran was admitted to an emergency room in November 1999 
after he developed right sided pleuritic chest pain, worse 
with deep breathing; following an evaluation, he was found to 
have a right middle lobe pneumonia.  He was admitted to the 
hospital for IV antibiotics and treatment of his COPD 
exacerbation.  Among these records is a medical statement 
from Dr. William Dawson, dated in March 2000, wherein he 
explained that the veteran's chronic bronchitis and chronic 
obstructive lung disease, from which the veteran suffered for 
some time, underwent exacerbation three weeks ago, and he had 
to take Prednisone, double antibiotic therapy, and frequent 
aerosol treatments to get through it.  Dr. Dawson further 
explained that, with each episode of bronchial congestion, 
bronchitis, and exacerbation, his functional capacity 
probably declined somewhat and his overall prognosis 
diminished.  Dr. Dawson stated that the exacerbations of the 
veteran's chronic bronchitis, chronic airflow limitation, 
emphysema, and asthma, might be mediated, but he did not 
think that they could be eliminated.  

The veteran was afforded a VA joint examination in July 2000, 
at which time he reported that the left knee had gradually 
worsened over time to the point that for the last several 
years he had constant pain in the knee, and had been told 
that he had arthritis.  He stated that prolonged walking or 
any standing precipitated the pain; he noted difficulty 
walking to a grocery store, and had to use a sit down cart.  
The veteran indicated that he was only able to drive short 
distances because of the pain in the knee.  He noted that the 
knee occasionally buckled, causing him to lose his balance.  
The veteran also reported using a cane, which he used in the 
right hand.  The knee did not appear to be swollen, and there 
was no effusion or deformity.  He had moderate to severe 
tenderness to palpation medially of the left knee.  The 
examiner indicated that he was unable to fully check for 
instability or laxity due to the pain that the veteran had in 
that knee.  The pain was exacerbated by lateral to medial 
pressure.  Extension was to -15 degrees; he was only able to 
flex to approximately 80 degrees.  Muscle strength was 5/5.  
Bulk and tone was normal, both above and below the knee.  His 
gait did not reveal a left limp, and he used the cane in the 
right hand.  X-ray study of the left knee revealed medial 
compartment osteoarthritis; left sided-patellofemoral joint 
space narrowing with incongruity with possible tracking 
abnormality on the left.  

A VA examination for evaluation of the respiratory system was 
also conducted in July 2000, at which time the veteran 
reported that his condition has become worse over the years.  
The veteran indicated that he had shortness of breath most of 
the time; he got easily dyspneic with exertion, stating that 
if he walked to the mailbox and back he would become quite 
short of breath.  The veteran reported that the attacks 
occurred at least once a week, although it was quite variable 
and worsened in the heat of the summer.  He also noted a mild 
productive cough, but no hemoptysis or anorexia.  It was 
noted that his current medications included Flovent, Tilade, 
and Breathaire inhalers, terbutaline tablets, and Prednisone 
daily of varying doses.  The veteran also reported that he 
used oxygen at home at bedtime, and when he had worsening 
episodes.  

On examination, it was observed that the veteran was in no 
apparent distress.  It was noted that he had an occasional 
cough.  There was no clubbing noted on the fingers.  The 
chest revealed good inspiration, poor expiratory breath 
sounds with long end-expiratory phase with occasional slight 
end-expiratory wheezes.  The chest did not appear to be 
barrel shaped.  Pulmonary function tests performed revealed 
prebronchial dilator FVC and FEV1 of 68 and 58% of predicted 
respectively; and post bronchial dilator of 42 and 43% of 
predicted.  No acute cardiopulmonary disease was seen on 
chest x-ray.  The impression was history of chronic 
obstructive pulmonary disease, requiring multiple medications 
for management with abnormal pulmonary function tests as 
noted above.  

Received in July 2000 was the report of a private hospital 
report dated from November 1999 to December 1999, the 
findings of which was previously reported and discussed 
above.  Subsequently received in August 2000 was the report 
of the pulmonary function test performed in conjunction with 
the July 2000 VA examination, the findings of which was 
reported above.  


II.  Legal analysis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

The Board has carefully considered the provisions of the new 
law and its applicability to the issues now under review and 
concludes that no further development of the record is 
necessary or would be beneficial in this case.  The veteran 
has not alluded to evidence not already of record which would 
tend to support his claim that he is entitled to increased 
ratings for his service-connected disorders.  The file 
appears to contain all records of private medical treatment 
and the veteran has been afforded full and complete VA 
examinations.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans (the Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Ibid; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (2000).  


I.  Increased rating for bronchitis with emphysema.

The veteran's service-connected bronchitis with emphysema is 
currently rated as 30 percent disabling under Diagnostic Code 
6600.  By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
rating respiratory disorders, as set forth in 38 C.F.R. 
§ 4.97.  See 61 Fed. Reg. 46727 (1996).  As the veteran filed 
his claim for increase in March 1998, only the revised 
criteria are used to rate his pulmonary disability.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312- 313 (1991).  Under 
the revised criteria chronic bronchitis is rated in 
accordance with the findings of a pulmonary function test 
(PFT), which renders numerical findings based upon the 
functioning of the veteran's lungs.  

Under DC 6600 (chronic bronchitis), DC 6603 (pulmonary 
emphysema), and DC 6604 (COPD), a 30 percent rating requires 
that the results of a PFT must show FEV-1 (forced expiratory 
volume in one second) results of 56-70 percent of predicted, 
or FEV-1/FVC (forced vital capacity) of 56-70 percent of 
predicted, or DLCO (SB) (diffusion capacity of carbon 
monoxide, single breath) of 56-65 percent of predicted.  For 
the next highest rating, 60 percent, the results of a PFT 
must show FEV-1 results of 40-55 percent of predicted, or 
FEV-1.FVC of 40-55 percent of predicted, or DLCO (SB) of 40- 
55 percent of predicted, or maximum oxygen consumption of 15- 
20 milliliters/kilogram/minute (with cardiorespiratory 
limit).  

The most current medical evidence and PFT results of record, 
see Francisco, supra, are contained in a July 2000 VA 
examination report.  That respiratory examination report 
indicates that the FEV-1 was recorded as 58 percent of 
predicted, and the FEV-1/FVC was 78 percent of predicted 
values which equates to a 30 percent evaluation.  Therefore, 
a 60 percent disability evaluation is not warranted, as there 
is no evidence that the veteran had an FEV-1 of 40 to 55 
percent of the predicted value or FEV-1/FVC of the same.  
Also, the record does not indicate that he has required 
regular oxygen consumption, although use of such on an 
occasional basis is noted.  In short, his symptomatology was 
more consistent with the criteria set forth for a 30 percent 
rating, when compared to the criteria set forth under each of 
the above codes.  Further, the results of the recent PFT 
study in July 2000 also do not meet the criteria for a 60 
percent rating under any applicable code.  

Even if the symptoms of the veteran's bronchitis with 
emphysema were considered under DC 6602, which rates asthma, 
the Board notes the medical evidence does not indicate the 
PFT requirements (FEV-1 of 40-55 percent of predicted, or 
FEV- 1/FVC of 40-55 percent of predicted) for a 60 percent 
rating are shown.  The veteran reports that he is taking 
medications for his bronchitis with emphysema, and review of 
his medical records confirms the use of prescribed 
medications during various treatments.  The veteran was noted 
to use Albuterol and Flovent meter dose inhalers on a regular 
basis, with the occasional use of Prednisone.  In addition, 
although private treatment reports show that the veteran had 
been treated for exacerbation of his bronchitis on several 
occasions in 1997, 1998 and 1999, and most recently in 
November 1999, the record does not show that he has had to 
visit a physician at least monthly for required care of 
exacerbations or use steroids at least three times yearly.  

However the Board also notes the provisions of 38 C.F.R. 
§ 4.96(a) (2000) which provides that ratings under DCs 6600 
through 6817 and 6822 through 6847 will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
with elevation to the next higher evaluation where the 
severity of the overall disability warrants such elevation.  

The record clearly reflects that, since his retirement from 
service, the veteran has been treated continually for 
respiratory disorders, diagnosed as bronchitis, chronic 
obstructive pulmonary disease, emphysema, and asthma.  These 
disorders are co-existing, although symptoms overlap somewhat 
and, as shown above, the rating criteria are similar, insofar 
as they are based primarily on pulmonary function testing.  
It is noted that the veteran's test results, while within in 
specified range for the 30 percent rating, are very close to 
the criteria which would warrant a higher rating.  More 
importantly, the overall disability picture is such that 
application of 38 C.F.R. § 4.96(a) mandates the assignment of 
a 60 percent rating.  

In this regard, there is no basis for a rating higher than 60 
percent under any of the DCs listed above.  Clearly the 
pulmonary function test results are not at a level permitting 
the schedular 100 percent (since they are within the range 
for a 30 percent rating), there is no indication of cardiac 
involvement, no indication of respiratory failure or need for 
daily use of systemic high dose corticosteroids or immuno-
suppressive medications, no pulmonary hypertension, or right 
ventricular hypertrophy. 

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.  


II.  Increased rating medical meniscus tear of the left knee.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; 30 percent rating where extension is limited to 20 
degrees; 40 percent rating where extension is limited to 30 
degrees; and 50 percent rating where extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.  

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2000).  It should also be noted that 
use of terminology such as "mild" by VA examiners or other 
physicians, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated by the Board in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40 (2000).  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (2000) consider whether there 
is crepitation, more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disease. It is 
the intent of the Schedule to recognize actually painful, 
unstable, or maligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation of 10 percent under Diagnostic Codes 
5260 or 5261.  The medical evidence demonstrates that the 
veteran had a limitation of flexion to 80 degrees with pain.  
In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5260, flexion must be limited 
to 45 degrees or less.  Thus, the Board concludes that a 
rating of 10 percent or higher is not warranted under 
Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

In order for a disability evaluation of 10 percent to be 
assigned under Diagnostic Code 5261, extension of the left 
knee must be limited to 10 degrees or more.  The medical 
evidence of record establishes that extension of the left 
knee is full.  The veteran experienced pain with motion.  
Thus, the Board concludes that a rating of 10 percent or 
higher is not warranted under Diagnostic Code 5261.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran experienced pain on motion 
of the left knee.  The Board notes that pain was considered 
when the range of motion testing was performed.  The medical 
evidence shows that the veteran used a cane for ambulation 
and took pain medication for his left knee.  As will be 
discussed, a compensable rating pursuant to 38 C.F.R. § 4.59 
is warranted, but the demonstrable dysfunction caused by pain 
does not exceed that which would warrant a minimal 
compensable rating.  

The veteran's service-connected left knee disability may also 
be rated under the provisions of Diagnostic Code 5257, 
impairment of the knee, recurrent subluxation and lateral 
instability.  Under Diagnostic Code 5257, a 10 percent 
disability evaluation requires slight impairment of either 
knee.  A 20 percent evaluation requires moderate impairment.  
A 30 percent evaluation requires severe impairment.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

During his personal hearing in April 1999, the veteran 
testified that the knee gave out on him and caused him to 
fall.  On the occasion of his most recent VA examination, the 
veteran again complained of instability of the left knee; he 
stated that his left knee occasionally bucked and 
intermittently gave out.  However, during the July 2000 VA 
examination, the examiner indicated that he was unable to 
check for instability due to severe pain in the left knee.  
The May 1998 VA examination reported findings of a positive 
McMurray test, mild quad atrophy, and he had a positive grind 
test.  Overall, the Board finds the symptomatology of the 
left knee disability equates to slight impairment of the knee 
under Diagnostic Code 5257, when consideration is given to 
the extent of the orthopedic symptoms.  The medical evidence 
does not demonstrate that the veteran has moderate or severe 
impairment of the left knee or that symptomatology 
approximates the criteria for a higher than minimal 
compensable evaluation.  Thus, the Board finds that a 10 
percent disability rating would be appropriate under 
Diagnostic Code 5257, but a disability rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, in this case, where 
the diagnostic code under which the veteran is rated, 38 
C.F.R. § 4.71, Diagnostic Code 5257, is not predicated on 
loss of range of motion, §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The Board has examined all other diagnostic codes pertinent 
to the knee.  There was no evidence of ankylosis of the left 
knee.  Consequently, Diagnostic Code 5256 is not for 
application.  There is also no evidence of malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Code 5262 
for impairment of the tibia and fibula is not for application 
in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5262.  

The Board notes that the veteran's claim must also be viewed 
in light of VAOPGCPREC 23-97 (hereinafter G.C. Prec. Op. 23- 
97) and VAOPGCPREC 9-98 (hereinafter G.C. Prec. Op. 9-98).  
In G.C. Prec. Op. 23-97, General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned.  In G.C. Prec. Op. 9-98, General Counsel stated if 
a veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  

The Board finds that a separate 10 percent evaluation is 
warranted under Diagnostic Codes 5010 and 5260 and 38 C.F.R. 
§ 4.59.  The medical evidence of record demonstrates that 
range of motion of the left knee was from -15 degrees on 
extension to 80 degrees on flexion.  This limitation of 
motion is not sufficient to warrant a noncompensable 
evaluation under Diagnostic Codes 5260 or 5261.  However, 
since the medical evidence does show X-ray evidence of 
arthritis of the left knee, and the veteran experiences pain 
on motion of the left knee, a 10 percent evaluation would be 
warranted.  See G.C. Prec. Op. 23-97 and 9-98.  Clearly, 
however, the absence of compensable limitation of knee motion 
means that a rating higher than 10 percent is not in order.

After considering all possible rating criteria, the Board 
finds that separate evaluations of 10 percent under 
Diagnostic Code 5257 and 10 percent under Diagnostic Code 
5010 and 5260 and 38 C.F.R. § 4.59 are warranted for the left 
knee disability.  







ORDER

Entitlement to an increased rating of 60 percent, for 
bronchitis with emphysema is granted, subject to the 
controlling criteria applicable to the payment of monetary 
benefits.  

Entitlement to an increased rating, greater than 10 percent, 
for medial meniscus tear of the left knee is denied.  

A separate 10 percent disability rating for degenerative 
changes of the left knee, as a residual of the torn medial 
meniscus of the left knee, is granted, subject to the law and 
regulations pertaining to the payment of monetary benefits.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

